


110 HR 7116 IH: To amend the Elementary and Secondary Education Act of

U.S. House of Representatives
2008-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7116
		IN THE HOUSE OF REPRESENTATIVES
		
			September 26, 2008
			Mr. Buyer introduced
			 the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to require States to include certain students with disabilities in the
		  calculation of graduation rates, and to assess limited English proficient
		  students who have been in the United States for 5 or more consecutive
		  years.
	
	
		1.Inclusion of students with
			 disabilities in calculation of graduation ratesSection 1111(b)(2) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)) is amended by adding at
			 the end the following:
			
				(L)Inclusion of
				students with disabilities in calculation of graduation ratesIn carrying out subparagraph (C)(vi), the
				State shall treat as follows students served under the Individuals with
				Disabilities Education Act (20 U.S.C. 1400 et seq.) who do not graduate with a
				regular diploma in the standard number of years:
					(i)If
				the student graduates with a regular diploma before attaining 22 years of age,
				the student shall be considered a graduate.
					(ii)If the student
				attains 22 years of age without obtaining a regular diploma, but has achieved
				the goals of the student’s individualized education program (as defined in
				section 602 of such Act (20 U.S.C. 1401)), the student shall be considered a
				graduate.
					(iii)If the student
				attains 22 years of age, has not obtained a regular diploma, and has not
				achieved the goals of the student’s individualized education program (as
				defined in section 602 of such Act (20 U.S.C. 1401)), the student shall not be
				considered a
				graduate.
					.
		2.Assessment for
			 limited English Proficient StudentsSection 3113(b)(3)(C) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6823(b)(3)(C)) is amended by
			 striking 3 and inserting 5.
		
